Citation Nr: 0718472	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-25 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include major depression and/or schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from March 1950 to August 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied entitlement to service 
connection for major depressive disorder, stress, insomnia, 
and fatigue.   

During a videoconference before the undersigned Veterans Law 
Judge, the representative clarified that the veteran sought 
service connection for an acquired psychiatric disability 
including major depression and/or schizophrenia.  The 
representative explained that stress, insomnia, and fatigue 
are merely symptoms of that disability.  The veteran agreed.  
Thus, the Board has recharacterized the issue on appeal as 
noted on the title page.  

A final May 1967 RO disallowance of service connection for a 
constitutional of developmental abnormality due to paranoid 
personality is sufficiently unrelated to the current claim so 
as not to trigger the requirement for new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date if service 
connection is granted on appeal.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 
2002); Duenas v. Principi, 18 Vet. App. 512 (2004).  VA has 
not offered the veteran an examination to determine the 
nature and etiology of any mental disorder shown, which 
includes depression without psychotic features (November 
2002); depression NOS (May 2003); alcohol abuse in remission 
(February 2004); depression, continuous (April 2004); and 
major depressive disorder (May and June 2004).  

Accordingly, the claim of service connection for an acquired 
psychiatric disability including major depression and/or 
schizophrenia is REMANDED for the following:

1.  The AOJ must review the file and 
provide all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App.473 (2006), and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims files must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issue on appeal.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a mental disorders examination 
by a psychiatrist.  The claims file 
should be made available to the 
psychiatrist for review.  The 
psychiatrist should review all pertinent 
evidence, especially a May 1953 
psychiatric ward report contained in the 
service medical records (SMRs) that 
recommends discharge from the service 
because of schizophrenic reaction, 
latent, chronic, severe.  All special 
studies or tests deemed necessary by the 
psychiatrist are to be accomplished.  The 
examination report(s) should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
then address these questions:

I.  What is/are the Axis I diagnosis 
or diagnoses?

II.  For each Axis I diagnosis 
offered, is it at least as likely as 
not that this disability began 
during active service or was 
aggravated during active service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.  The 
SSOC should reflect consideration of all 
evidence submitted since the August 2005 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the claim.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




